Citation Nr: 0822891	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  07-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a right knee disorder. 

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected left 
knee disability.

3.  Entitlement to service connection for a left hip disorder 
as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a back disorder as 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran appeared and testified at a personal hearing in 
October 2007 before the undersigned Acting Veterans Law Judge 
at the RO (Travel Board hearing).  A copy of the hearing 
transcript is in the record.


FINDINGS OF FACT

1.  A February 1966 rating decision denied service connection 
for residuals of a right knee injury, finding no current 
disability of the right knee; the appellant was notified of 
this decision by letter dated February 7, 1966; and the 
appellant did not file a notice of disagreement with this 
decision within one year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the February 1966 decision is new,  relates to an 
unestablished fact of current right knee disability that is 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The weight of the competent evidence demonstrates that 
the veteran's diagnosed status post right total knee 
prosthesis is not related to service-connected traumatic 
arthritis of the left knee.

4.  The weight of the competent medical evidence demonstrates 
that the veteran's diagnosed degenerative arthritis of the 
left hip is not related to service-connected traumatic 
arthritis of the left knee.

5.  The weight of the competent evidence demonstrates that 
the veteran's diagnosed degenerative arthritis of the lumbar 
spine is not related to service-connected traumatic arthritis 
of the left knee.


CONCLUSIONS OF LAW

1.  The February 1966 rating decision denial of service 
connection for residuals of right knee injury became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a right knee disorder has been 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for residuals of a 
right knee injury, status post right total knee prosthesis, 
as secondary to service-connected traumatic arthritis of his 
left knee, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2007).

4.  The criteria for service connection for degenerative 
arthritis of the left hip, including as secondary to service-
connected traumatic arthritis of the left knee, have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

5.  The criteria for service connection for a back disorder, 
including as secondary to service-connected traumatic 
arthritis of the left knee, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA notice and duty to assist letter in March 2006 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and what evidence the appellant should 
provide, informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claims, and 
asked the appellant to send to VA all evidence in his 
possession that pertains to the claims.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought. VA treatment records, VA examination 
reports with medical opinion, private treatment records and 
medical opinions, personal hearing testimony, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award. In the present 
appeal, the veteran was provided such notice in the March 
2006 letter.  However, because these claims are being denied, 
no initial rating or effective date will be assigned and the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by personal hearing testimony, and submission of 
statements and arguments presented by the representative 
organization.  Because of the favorable nature of the Board's 
decision on the issues of service connection for headaches 
and service connection for cervical spine disability, no 
further notice or assistance is required regarding these 
claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Reopening Service Connection for Right Knee Disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, '[i]f  
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.'

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's November 
2002 claim to reopen service connection for nosebleeds was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which, by itself or in connection with evidence 
previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

In this case, in a February 1966 rating decision, the RO 
denied the veteran's claim for service connection for a right 
knee condition on the basis that a right knee disorder was 
not found on examination.  The veteran did not submit a 
timely notice of disagreement within a year of the decision; 
therefore, the February 1966 denial of service connection for 
a right knee condition became "final" under 38 U.S.C.A. 
§ 7105(c) and 38 C.F.R. § 20.1103.

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the February 1966 rating 
decision.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen 
the claim, regardless of the RO's determination on the 
question of reopening, the Board will determine whether new 
and material evidence has been received and, if so, consider 
entitlement to service connection on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed February 1966 rating 
decision that denied service connection for residuals of a 
right knee injury is new, and is material because it relates 
to an unestablished fact of current right knee disability 
that that was not found at the time of the February 1966 
rating decision and that is necessary to substantiate the 
claim.  For example, an April 2006 VA examination report and 
an August 2006 private physician's statement tends to show a 
diagnosis of a current right knee disability, a fact that was 
not established at the time of the February 1966 rating 
decision.  

The new evidence also includes medical opinion that tends to 
relate a currently diagnosed disorder of a right knee to the 
service-connected left knee disorder.  The Board finds that 
this additional evidence raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder. Consequently, the Board finds that VA has 
received new and material evidence to reopen the veteran's 
claim for service connection for a right knee disorder, and 
the claim is reopened.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a).

Service Connection Legal Authority

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).  Further, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

Overall, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service connected for left knee total 
replacement associated with traumatic arthritis of the left 
knee (rated as 30 percent disabling from January 2006).  The 
competent medical evidence of record includes private 
treatment records and an April 2006 VA examination report.

Service connection for Right Knee Disorder as Secondary to 
Left Knee Disability

Having reopened the claim for service connection for a right 
knee disorder, the Board will address the reopened claim on 
the merits, including under the theory of secondary service 
connection.  

The veteran contends that his currently diagnosed right knee 
disability, status post right knee prosthesis, is proximately 
due to or the result of his service-connected traumatic 
arthritis of the left knee.  He contends that, because of his 
left knee disability, the overcompensation of use of the 
right knee has caused or aggravated his right knee disorder.  

The Board notes that the veteran's service treatment records 
reflect that the veteran injured his right knee in June 1969 
while playing basketball, that a contemporaneous x-ray in 
service revealed no significant abnormalities of the right 
knee, and that the service separation examination report 
reflects clinical findings of a normal right knee.  The 
veteran does not contend that his current right knee 
disability is related to service.

The evidence shows that the veterans sustained a post-service 
right knee injury at work in 1998.  Private medical records 
reflect that the veteran had total right knee replacement 
surgery in September 2005.  

On the medical question of whether the currently diagnosed 
right knee disability, which is now status post total right 
knee prosthesis, is related to service-connected traumatic 
arthritis of the left knee, there is both favorable and 
unfavorable medical opinion evidence.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
Court has stated that '[i]t is the responsibility of the BVA 
. . . to assess the credibility and weight to be given the 
evidence.' Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign to medical opinions, the Court 
has held that '[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of  
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . .' Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993); see also Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases); 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error); Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992) (Board may not ignore the opinion of a treating 
physician, but is free to discount the credibility of that 
statement).  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's 'authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence.' Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).   

The unfavorable medical opinion consists of an April 2006 VA 
compensation examination opinion that the veteran's right 
knee disability was not cause by or a result of his service-
connected left knee disability or military service.  The VA 
examiner indicated a review of the claims file, and noted 
that the veteran had a history of injury to the left knee 
which occurred in service, a right knee injury in service but 
no chronic right knee disorder in service, a history of 
degenerative arthritis to multiple joints, the veteran 
suffered an intercurrent post-service on-the-job injury in 
1998, with right knee arthroscopy in 1998, and that the 
veteran had total knee replacement surgeries for the left 
knee in 2004 and the right knee in 2005.  The diagnosis was 
status post right total knee prosthesis.  The examiner noted 
that a private physician indicated that the veteran's right 
knee was the knee that was injured on the job.  Further note 
also indicates that the veteran had a job injury of the right 
knee while he stepped off a forklift.  The examiner opined 
that his right knee condition was related to the aging 
process and an intercurrent injury that occurred on the job.

The favorable medical opinion is an August 2006 private 
physician's letter that reflects the examiner's opinion that, 
secondary to favoring the left knee following left knee total 
replacement in 2004, the veteran placed undue stress on his 
right knee and altered his weight bearing kinetics, which 
subsequently resulted in a right total knee replacement in 
2005.  The private physician indicated that the initiating 
factor in the veteran's health appeared to be his (left knee) 
injury in basic training that has resulted in a cascade of 
accelerated arthritic and degenerative changes.

The Board finds that the April 2006 VA examiner's opinion is 
of more probative value than the August 2006 private 
physician's opinion.  While the April 2006 VA examiner's 
opinion was rendered by a registered nurse and the August 
2006 opinion was by a physician (M.D.), the VA examiner's 
opinion is based on a more thorough review of the history, 
including a review of the claims file and a medical history 
from the veteran, is based on an accurate history that 
includes intercurrent post-service right knee injury, is 
based on specific reports and clinical findings, and is 
supported by reasons that are more consistent with the 
evidence of record.   

The private examiner did not offer any indication that he had 
reviewed any of the veteran's medical records, and did not 
offer a rationale for his opinion that one year of altered 
weight-bearing caused the veteran's right knee to become so 
degenerated that it required total knee replacement in 2005.  
In addition, the private physician did not even mention that 
the veteran sustained a work-related post-service right knee 
injury, and it does not appear that the veteran reported such 
in the history presented to this examiner.  While an examiner 
can render a current diagnosis based upon his examination of 
the veteran, the Court has held that without a thorough 
review of the record, an opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion 
based upon an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
currently diagnosed right knee disability, status post total 
right knee prosthesis, is not related to service or the 
service-connected left knee disability.  For these reasons, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service connection for Left Hip Disorder as Secondary to Left 
Knee Disability

The veteran contends that his currently diagnosed 
degenerative arthritis of the left hip is proximately due to 
or the result of his service-connected traumatic arthritis of 
the left knee.  

On the question of whether the currently diagnosed 
degenerative arthritis of the left hip is related to service-
connected traumatic arthritis of the left knee, there is both 
favorable and unfavorable medical opinion evidence.  

The unfavorable evidence includes a VA compensation 
examination in April 2006.  The VA examiner noted that the 
veteran had a history of arthritis of the shoulders, hips, 
right knee and hands.  The diagnosis was degenerative 
arthritis of bilateral hips with decreased range of motion.  
The examiner opined that the veteran's bilateral hip 
condition was not cause by or a result of his service-
connected right knee condition or military service.  The 
examiner noted that the veteran's service medical records 
reflect that he was diagnosed with degenerative arthritis of 
bilateral shoulders in August 1996 and that he was diagnosed 
with degenerative arthritis of bilateral hands in March 1999.  
The examiner noted that the veteran had generalized 
degenerative arthritis of the shoulder and hands and it was 
not unexpected that the veteran would also develop 
degenerative arthritis of the bilateral hips.  Therefore, the 
examiner concluded that the veteran's arthritic changes of 
both hips are related to the aging process.  

The purported favorable medical opinion includes an August 
2006 private physician's letter that reflects that the 
veteran reported that he had an injury in service to his left 
knee.  The examiner purported to opine that, secondary to 
favoring his left knee, the veteran placed undo stress on his 
right knee and altered his weight bearing kinetics which 
subsequently resulted in hip pain.  The examiner indicated 
that the initiating factor in the veteran's health appeared 
to be his injury in basic training that has resulted in a 
cascade of accelerated arthritic and degenerative changes.  
His purported opinion is only that there was increased hip 
pain, not that there was any increase in underlying 
disability of the hip, so does not in fact constitute an 
actual opinion of causation or aggravation of disability.  
Pain is not a separate disability for VA disability 
compensation purposes.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  

For the reasons indicated above, the Board finds that the 
April 2006 VA examiner's opinion is of more probative value 
that the purported August 2006 private physician's opinion 
because the VA examiner's opinion is based on a more thorough 
review of the history, including a review of the claims file 
and a medical history from the veteran, is based on an 
accurate history that includes intercurrent post-service 
right knee injury, is based on specific reports and clinical 
findings, and is supported by reasons that are more 
consistent with the evidence of record..  The private 
examiner did not offer any indication that he had reviewed 
any of the veteran's medical records, and did not even offer 
a diagnosis of a left hip disorder.  

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
currently diagnosed degenerative arthritis of the left hip is 
not related to service or the service-connected left knee 
disability.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 
 
Service connection for Back Disorder as Secondary to Left 
Knee Disability

The veteran contends that his currently diagnosed 
degenerative arthritis of the lumbar spine is proximately due 
to or the result of his service-connected traumatic arthritis 
of the left knee.  The veteran's service separation 
examination report shows that the veteran had a back injury 
in high school playing football, that he wore a back brace, 
and that he had no complications or sequelae as a result.  
However, there is no evidence that the veteran's preexisting 
back injury was worsened by his active service and the 
veteran has not contended that his current back condition is 
related to service.  

On the question of whether the currently diagnosed 
degenerative arthritis of the lumbar spine is related to 
service-connected traumatic arthritis of the left knee, there 
is both favorable and unfavorable medical opinion evidence.  

The unfavorable evidence includes a VA compensation 
examination in April 2006.  The diagnosis was age-related 
degenerative arthritis of the lumbar spine.  The VA examiner 
opined that the veteran's back disorder was not caused by or 
a result of military service, nor is it caused by or a result 
of his service-connected left knee disability.  The VA 
examiner noted that the veteran's claims file, and medical 
records reflect that he has degenerative arthritis of the 
hands, shoulders and right knee and the his separation 
examination showed a normal spine.  The veteran was not 
diagnosed with any chronic or recurrent spine disorder in 
service.  The examiner noted that the veteran did not have 
leg length discrepancy in reviewing the veteran's service 
medical records.  The examiner opined that the veteran has 
generalized degenerative arthritis of many joints of the 
body, and that it was not surprising that, based on the 
veteran's generalized degenerative arthritis and his age, he 
would also develop degenerative arthritis of the spine.  
Therefore, it was the examiner's conclusion that the back 
disorder (arthritis of the spine) was related to the aging 
process and not to the single service-connected disability of 
arthritis of the left knee.
 
The favorable medical opinion includes an August 2006 private 
physician's letter that reflects that the veteran reported 
that he had an injury in service to his left knee.  The 
examiner opined that, secondary to favoring his left knee, 
the veteran placed undue stress on his right knee and altered 
his weight bearing kinetics which subsequently resulted in 
back pain.  The examiner indicated that the initiating 
factory in the veteran's health appeared to be his injury in 
basic training that has resulted in a cascade of accelerated 
arthritic and degenerative changes.  In addition, an October 
2006 private professional social worker's Medical 
Assessment/Social History report reflects the examiner's 
opinion that the veteran had low back pain due to chronic 
pelvic twist secondary to left knee injury.

For the reasons indicated above, the Board finds that the 
April 2006 VA examiner's opinion is of more probative value 
that the purported August 2006 private physician's opinion 
because the VA examiner's opinion is based on a more thorough 
review of the history, including a review of the claims file 
and a medical history from the veteran, is based on an 
accurate history that includes intercurrent post-service 
right knee injury, is based on specific reports and clinical 
findings, and is supported by reasons that are more 
consistent with the evidence of record.  In addition, the 
August 2006 purported opinion is only that there was 
increased back pain, not that there was any increase in 
underlying disability of arthritis of the back, so does not 
in fact constitute an actual opinion of causation or 
aggravation of disability.  Pain is not a separate disability 
for VA disability compensation purposes.  See Sanchez-
Benitez, 259 F.3d 1356. 

The August 2006 private examiner did not offer any indication 
that he had reviewed any of the veteran's medical records and 
did not offer a diagnosis of a back disorder.  The October 
2006 private examiner did not provide a diagnosis and, as a 
social worker, did not possess the appropriate expertise to 
provide a diagnosis or etiology of the veteran's back 
disorder.  After a review of the evidence, the Board finds 
that the weight of the competent medical evidence shows that 
the veteran's currently diagnosed degenerative arthritis of 
the lumbar spine is unrelated to his service-connected left 
knee disability.  

With regard to the veteran's written submissions and 
testimony reflecting his belief that these disorders are 
related to his service-connected left knee disability, the 
Court has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

For these reasons, the Board finds that the weight of the 
competent medical evidence demonstrates that the veteran's 
currently diagnosed degenerative arthritis of the lumbar 
spine is not related to service or the service-connected left 
knee disability.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim, 
and the claim must be denied.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for a right knee disorder, including as 
secondary to a service-connected left knee disability, is 
denied.

Service connection for a left hip disorder as secondary to a 
service-connected left knee disability is denied.

Service connection for a back disorder as secondary to a 
service-connected left knee disability is denied.


____________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


